DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Acknowledgment is made of this application is based on and claims priority under 35 U.S.C. §119 to Korean Patent Application Nos. 10-2020-0046265, 10-2020-0083629, 10-2020-0138418, 10-2021-0006282, and 10-2021-0015256, which were filed in the Korean Intellectual Property Office on April 16, 2020, July 7, 2020, October 23, 2020, January 15, 2021, and10 February 3, 2021, individually.

Information Disclosure Statement
3.	The acknowledgment is made of applicant submitted the information disclosure statement (IDS) on April 16, 2021 and October 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application on April 16, 2021. Claims 1-14 are pending. This communication is considered fully responsive and sets forth below.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 6 and 12 rejected under 35 U.S.C. 112(b).
Regarding claim 6, it recites “The method of claim 1, wherein a second DCI for changing at least one symbol on the available slot to downlink signal is not received, in case that the first DCI is received.” 
Claim 1 recites, “A method performed by a terminal in a wireless communication system, the method comprising: 
receiving configuration information associated with a sounding reference signal (SRS) through higher layer signaling; 
receiving first downlink control information (DCI); and 
transmitting, based on the first DCI, the SRS in an available slot from a reference slot.”
Based on the limitations presented above, claim 6 recites the negative limitation “not received” as indicated in italics in the wherein-clause. 
The examiner rejects the usage of this term because it tended to define the invention in terms of what it was not, rather than pointing out the invention. In other words, it rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Same rationale applies to claim 12.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 10,841,059).
Regarding claim 1, Park et al. teach the method performed by a terminal in a wireless communication system (column [55] lines 28-51; Examiner’s Notes: UE 1620 depicted in FIG. 16 of the prior art teaches the limitation of “a terminal;” in fact, the function implemented by UE 1620 in the wireless communication system illustrated in FIG. 16 of the prior art teaches the limitation of “method performed by a terminal in a wireless communication system” in the instant application), the method comprising: 
receiving configuration information associated with a sounding reference signal (SRS) through higher layer signaling (columns [34] lines 33-42 & [57] lines 41-46; Examiner’s Notes: radio resource control (RRC) signaling, e.g., higher layer signaling, in the prior art teaches the limitation of “higher layer signaling;” in fact, UE 1620 receiving a configuration for SRS transmission via RRC/higher layer signaling, as illustrated in FIG. 16 of the prior art teaches the limitation of “receiving configuration information associated with a sounding reference signal (SRS) through higher layer signaling” in the instant application); 
receiving first downlink control information (DCI) (column [6] line 63 – [7] line 7; Examiner’s Notes: UE receiving downlink control information from eNB as shown in FIG. 16 of the prior art teaches the limitation of “receiving first downlink control information (DCI)” in the instant application); and 
transmitting, based on the first DCI, the SRS in an available slot from a reference slot (column [57] lines 47-52 & column [57] line 66 – [58] line 3; Examiner’s Notes: the slot, e.g., a first slot and a second slot, in the prior art teaches the limitation of “an available slot from a reference slot;” in fact, UE transmitting SRS in a slot, e.g., a first slot, regards to DCI triggering/information in the prior art teaches the limitation of “transmitting, based on the first DCI, the SRS in an available slot from a reference slot” in the instant application).  
Regarding claim 2, Park et al. further teach the method, wherein the first DCI includes information on a first offset for indicating the available slot (column [57] lines 47-56; Examiner’s Notes: first information for a slot offset in the prior art teaches the limitation of “information on a first offset for indicating the available slot;” in fact, the DCI including configuration regards to first information for a slot offset in the prior art teaches the limitation of “the first DCI includes information on a first offset for indicating the available slot” in the instant application), and 
wherein the first DCI is triggered in the reference slot or the reference slot includes a second offset indicated through the higher layer signaling (column [57] lines 55-58; Examiner’s Notes: the DCI triggered in a first slot in the prior art teaches the limitation of “the first DCI is triggered in the reference slot;” in fact, the DCI triggered in a first slot in the prior art teaches the limitation of “wherein the first DCI is triggered in the reference slot or the reference slot includes a second offset indicated through the higher layer signaling” as well in the instant application).  
Regarding claim 3, Park et al. further teach the method, wherein the SRS is transmitted in a uth available slot or slot indexed as u (column [57] line 66 – [58] line 3; Examiner’s Notes: transmitting the SRS in a second slot in the prior art teaches the limitation of “wherein the SRS is transmitted in a uth available slot or slot indexed as u” in the instant application).  
Regarding claim 4, Park et al. further teach the method, wherein candidate values of u are configured through higher layer signaling (column [34] lines 33-42 & column [51] line 1-14; Examiner’s Notes: radio resource control (RRC) signaling, e.g., higher layer signaling, in the prior art teaches the limitation of “higher layer signaling;” in fact, configuring a number of slots, e.g., first slot and second slot, via RRC/higher layer signaling in the prior art teaches the limitation of “wherein candidate values of u are configured through higher layer signaling” in the instant application).  
Regarding claim 5, Park et al. further teach the method, wherein a value of u is indicated by adding a field in the first DCI (column [43] lines 5-13; Examiner’s Notes: including a value of SRS triggering field, e.g., ASRS field, in the prior art teaches the limitation of “adding a field;” in fact, including a value of SRS triggering field in the DCI in the prior art teaches the limitation of “wherein a value of u is indicated by adding a field in the first DCI” in the instant application).  
Regarding claim 7, Park et al. teach the terminal in a wireless communication system (column [55] lines 28-51; Examiner’s Notes: UE 1620 depicted in FIG. 16 of the prior art teaches the limitation of “a terminal;” in fact, UE 1620 in the wireless communication system illustrated in FIG. 16 of the prior art teaches the limitation of “terminal in a wireless communication system” in the instant application), the terminal comprising: 
a transceiver (column [55] lines 28-51; Examiner’s Notes: RF unit 1623 in UE 1620 depicted in FIG. 16 of the prior art teaches the limitation of “a transceiver” in the instant application); and 
at least one processor (column [55] lines 28-51; Examiner’s Notes: Processor 1621 in UE 1620 depicted in FIG. 16 of the prior art teaches the limitation of “processor” in the instant application) coupled with the transceiver and configured to: 
receive configuration information associated with a sounding reference signal (SRS) through higher layer signaling (columns [34] lines 33-42 & [57] lines 41-46; Examiner’s Notes: radio resource control (RRC) signaling, e.g., higher layer signaling, in the prior art teaches the limitation of “higher layer signaling;” in fact, UE 1620 receiving a configuration for SRS transmission via RRC/higher layer signaling, as illustrated in FIG. 16 of the prior art teaches the limitation of “receive configuration information associated with a sounding reference signal (SRS) through higher layer signaling” in the instant application); 
receive first downlink control information (DCI) (column [6] line 63 – [7] line 7; Examiner’s Notes: UE receiving downlink control information from eNB as shown in FIG. 16 of the prior art teaches the limitation of “receive first downlink control information (DCI)” in the instant application); and 
transmit, based on the first DCI, the SRS in an available slot from a reference slot (column [57] lines 44-52 & column [57] line 66 – [58] line 3; Examiner’s Notes: the slot, e.g., a first slot and a second slot, in the prior art teaches the limitation of “an available slot from a reference slot;” in fact, UE transmitting SRS in a slot, e.g., a first slot, regards to DCI triggering/information in the prior art teaches the limitation of “transmit, based on the first DCI, the SRS in an available slot from a reference slot” in the instant application).  
Regarding claim 8, Park et al. further teach the terminal, wherein the first DCI comprises information on a first offset for indicating the available slot (column [57] lines 47-56; Examiner’s Notes: first information for a slot offset in the prior art teaches the limitation of “information on a first offset for indicating the available slot;” in fact, the DCI including configuration regards to first information for a slot offset in the prior art teaches the limitation of “the first DCI includes information on a first offset for indicating the available slot” in the instant application), and 
wherein the first DCI is triggered in the reference slot or the reference slot comprises a second offset indicated through the higher layer signaling (column [57] lines 55-58; Examiner’s Notes: the DCI triggered in a first slot in the prior art teaches the limitation of “the first DCI is triggered in the reference slot;” in fact, the DCI triggered in a first slot in the prior art teaches the limitation of “wherein the first DCI is triggered in the reference slot or the reference slot includes a second offset indicated through the higher layer signaling” as well in the instant application).  
Regarding claim 9, Park et al. further teach the terminal, wherein the SRS is transmitted in a uth available slot or slot indexed as u (column [57] line 66 – [58] line 3; Examiner’s Notes: transmitting the SRS in a second slot in the prior art teaches the limitation of “wherein the SRS is transmitted in a uth available slot or slot indexed as u” in the instant application).  
Regarding claim 10, Park et al. further teach the terminal, wherein candidate values of u are configured through higher layer signaling (column [34] lines 33-42 & column [51] line 1-14; Examiner’s Notes: radio resource control (RRC) signaling, e.g., higher layer signaling, in the prior art teaches the limitation of “higher layer signaling;” in fact, configuring a number of slots, e.g., first slot and second slot, via RRC/higher layer signaling in the prior art teaches the limitation of “wherein candidate values of u are configured through higher layer signaling” in the instant application).  
Regarding claim 11, Park et al. further teach the terminal, wherein a value of u is indicated by adding a field in the first DCI (column [43] lines 5-13; Examiner’s Notes: including a value of SRS triggering field, e.g., ASRS field, in the prior art teaches the limitation of “adding a field;” in fact, including a value of SRS triggering field in the DCI in the prior art teaches the limitation of “wherein a value of u is indicated by adding a field in the first DCI” in the instant application).  
Regarding claim 13, Park et al. teach the method performed by a base station (BS) in a wireless communication system (column [55] lines 28-51; Examiner’s Notes: eNB 1610 depicted in FIG. 16 of the prior art teaches the limitation of “base station;” in fact, the function implemented by eNB 1610 in the wireless communication system illustrated in FIG. 16 of the prior art teaches the limitation of “method performed by a base station (BS) in a wireless communication system” in the instant application), the method comprising: 
transmitting, to a terminal, configuration information associated with a sounding reference signal (SRS) through higher layer signaling (columns [34] lines 33-42 & [57] lines 41-46; Examiner’s Notes: radio resource control (RRC) signaling, e.g., higher layer signaling, in the prior art teaches the limitation of “higher layer signaling;” in fact, eNB 1610 transmitting, to UE 1620, a configuration for SRS transmission via RRC/higher layer signaling, as illustrated in FIG. 16 of the prior art teaches the limitation of “transmitting, to a terminal, configuration information associated with a sounding reference signal (SRS) through higher layer signaling” in the instant application); 
transmitting, to the terminal, first downlink control information (DCI) (column [6] line 63 – [7] line 7; Examiner’s Notes: eNB transmitting, to UE, downlink control information as shown in FIG. 16 of the prior art teaches the limitation of “transmitting, to the terminal, first downlink control information (DCI)” in the instant application); and 
receiving, based on the first DCI, the SRS in an available slot from a reference slot (column [57] lines 44-52 & column [57] line 66 – [58] line 3; Examiner’s Notes: the slot, e.g., a first slot and a second slot, in the prior art teaches the limitation of “an available slot from a reference slot;” in fact, eNB receiving SRS in a slot, e.g., a first slot, regards to DCI triggering/information in the prior art teaches the limitation of “receiving, based on the first DCI, the SRS in an available slot from a reference slot” in the instant application).  
Regarding claim 14, Park et al. teach the base station (BS), in a wireless communication system (column [55] lines 28-51; Examiner’s Notes: eNB 1610 depicted in FIG. 16 of the prior art teaches the limitation of “base station;” in fact, eNB 1610 in the wireless communication system illustrated in FIG. 16 of the prior art teaches the limitation of “base station (BS) in a wireless communication system” in the instant application), the BS comprising: 
a transceiver (column [55] lines 28-51; Examiner’s Notes: RF unit 1613 in eNB 1610 depicted in FIG. 16 of the prior art teaches the limitation of “a transceiver” in the instant application); and 
at least one processor (column [55] lines 28-51; Examiner’s Notes: Processor 1611 in eNB 1610 depicted in FIG. 16 of the prior art teaches the limitation of “processor” in the instant application) coupled with the transceiver and configured to: 
transmit, to a terminal, configuration information associated with a sounding reference signal (SRS) through higher layer signaling (columns [34] lines 33-42 & [57] lines 41-46; Examiner’s Notes: radio resource control (RRC) signaling, e.g., higher layer signaling, in the prior art teaches the limitation of “higher layer signaling;” in fact, eNB 1610 transmitting, to UE 1620, a configuration for SRS transmission via RRC/higher layer signaling, as illustrated in FIG. 16 of the prior art teaches the limitation of “transmit, to a terminal, configuration information associated with a sounding reference signal (SRS) through higher layer signaling” in the instant application); 
transmit, to the terminal, first downlink control information (DCI) (column [6] line 63 – [7] line 7; Examiner’s Notes: eNB transmitting, to UE, downlink control information as shown in FIG. 16 of the prior art teaches the limitation of “transmit, to the terminal, first downlink control information (DCI)” in the instant application); and 
receive, based on the first DCI, the SRS in an available slot from a reference slot (column [57] lines 44-52 & column [57] line 66 – [58] line 3; Examiner’s Notes: the slot, e.g., a first slot and a second slot, in the prior art teaches the limitation of “an available slot from a reference slot;” in fact, eNB receiving SRS in a slot, e.g., a first slot, regards to DCI triggering/information in the prior art teaches the limitation of “receive, based on the first DCI, the SRS in an available slot from a reference slot” in the instant application).  
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,841,059).
Regarding claim 6, Park et al. teach receiving the first DCI (column [6] line 63 – [7] line 7; Examiner’s Notes: UE receiving downlink control information from eNB as shown in FIG. 16 of the prior art teaches the limitation of “receiving the first downlink control information (DCI)” in the instant application).
Park et al. teach the claimed invention without explicitly teaching implementing a second DCI for changing at least one symbol on the available slot to downlink signal is not received. 
It would have been an obvious matter of design choice to implement the method, wherein a second DCI for changing at least one symbol on the available slot to downlink signal is not received, in case that the first DCI is received, based on the teaching of receiving the first DCI. In other words, it would have involved a mere design choice.  
A design choice is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Same rational applies to claim 12.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (US 2017/0079026) is generally directed to various aspects of a plurality of configuration schemes for coexistence of D2D signals with different CP lengths in D2D communication;
Felsher et al. (US 2013/0159021) is directed to various aspects of controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473